DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 05/20/2021.
	
Status of Rejections
The rejection of claim 3 is obviated by applicant’s cancellation. 
All other previous rejections are maintained. 

Claim(s) 1, 2, and 4-7 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 6,652,726 B1).

Claim 1: Chou discloses an electrolytic processing jig configured to perform an electrolytic processing on a processing target substrate by using a processing liquid supplied to the processing target substrate (see e.g. abstract of Chou), the electrolytic processing jig comprising: 
a base body having a flat plate shape (see e.g. #32B on Fig 3B of Chou); provided above the processing target substrate (arbitrary and relative position, see e.g. #32B and #34 on Fig 3B of Chou) and 
direct electrode provided on a front surface of the base body (see e.g. #32D on Fig 3b of Chou) and configured to be brought into contact with the processing liquid supplied on the processing target object (see e.g. col 4, lines 35-40 of Chou) to apply a voltage between the processing target substrate and the direct electrode (see e.g. col 4, lines 24-58 of Chou), 
wherein an irregularity pattern is formed on a front surface of the electrolytic processing jig (see e.g. #30B on Fig 3B of Chou), 
the direct electrode provided on the front surface of the base body (see e.g. #32D on Fig 3B of Chou) includes multiple direct electrodes (see e.g. multiple #32D on Fig 3B of Chou), and 
the irregularity pattern is formed by a gap between adjacent electrodes of the multiple direct electrodes (see e.g. gaps between #32D on Fig 3B of Chou). 

Claim 3: Chou discloses teaches that the direct electrode provided on the front surface of the base body includes multiple direct electrodes (see e.g. #32D on Fig 3B of Chou), 

Claim 4: Chou discloses teaches that the irregularity pattern is formed by providing a protrusion on a front surface of the direct electrode (see e.g. #32D on Fig 3B of Chou).

Claim 5: Chou discloses teaches that the protrusion formed on the front surface of the direct electrode is plural in number (see e.g. #32D on Fig 3B of Chou).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chou. 

Claim 7: Chou discloses an indirect electrode (see e.g. #32A on Fig 3B of Chou). The limitation “configured to form an electric field in the processing liquid” is an intended use/feature for the indirect electrode. MPEP § 2117 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Hsiao et al (US 2008/0121526 A1). 

Claim 6: Chou does not explicitly teach that the irregularity pattern is formed by protrudingly curving the front surface of the base body. Hsiao teaches an anode with a pattern for electroplating (see e.g. Fig 6A of Hsiao), which has an adjustable curvature for the front surface of the base body (see e.g. abstract and [0006] of Hsiao). This allows the electrical field density distribution to be selectively tuned (see e.g. abstract Hsiao). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the jig of Chou so that the pattern is formed by protrudingly . 

Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive. 

On page(s) 5-6, the applicant argues that Chou does not teach that the base body is provided above the processing target substrate and does teach the anode assembly under the wafer. This is not considered persuasive. The limitation claims “a base body provided above the processing target substrate”. This is an arbitrary limitation about the relative position of the base body to the substrate. There are no other limitations about the positioning of the other features and any part of the apparatus could be considered the top or bottom based on how you view it. For example, flipping a figure of Chou around shows that Chou does disclose this limitation. 

    PNG
    media_image1.png
    563
    778
    media_image1.png
    Greyscale

Furthermore, the specific orientation of the jig can be considered an intended use. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Chou discloses all the claimed structural limitation and would be capable of being oriented such that the base body is provided above the processing target substrate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795